MEMORANDUM **
Ram Murti, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s decision denying asylum and withholding of deportation. Because transitional rules apply, we have jurisdiction under 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We deny the petition for review.
We review for substantial evidence factual determinations concerning a petitioner’s eligibility for asylum and must uphold them unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Because the evidence does not compel a conclusion that Murti has a well-founded fear of future persecution on account of one of the statutorily enumerated grounds, Murti does not qualify for asylum. See Cuadras v. INS, 910 F.2d 567, 571 & n. 2 (9th Cir.1990).
Because petitioner did not meet the standard for asylum, he could not satisfy the more stringent standard for withholding of deportation. See Berroteran-Melendez v. INS, 955 F.2d 1251, 1258 (9th Cir.1992).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.